DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 6 May 2022. Examiner acknowledges amendments to claims 1-3, 5, 8, and 12-16, and the new addition of claims 17-19. Claims 1-3, 5, and 8-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation of “construction of the digital model” (lines 1-2), wherein this limitation is unclear as the digital model lacks antecedent basis. For examination purposes, the claim is considered to read “wherein a digital model is constructed, which includes…”
Claim 14 recites the limitation “the step of constructing a digital model” (lines 1-2), wherein this limitation is unclear as the digital model and the step of constructing the digital model lack antecedent basis. For examination purposes, examiner has interpreted the claim to read “The method according to claim 1, including a step of constructing a digital model of the pelvic cavity, wherein the step of the digital model of the pelvic cavity from imaging data…”
Claim 16 recites the limitation “the step of modifying the digital model” (lines 1-2), wherein this limitation is unclear as the digital model and step of modifying the digital model lack antecedent basis. For examination purposes, examiner has interpreted the claim to read “The method according to claim 1, including a step of constructing a digital model, modifying the digital model, wherein the step of modifying the digital model comprises…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh (US-20060122488-A1, previously presented) in view of Gellman (US-20040068203-A1, previously presented), Steer (GB-2075840-A, previously presented), and Poeggel et al. ("Optical Fibre Pressure Sensors in Medical Applications", previously presented), hereinafter Poeggel.
Regarding claim 1, Kajbafzadeh teaches a method of determining mechanical properties of a pelvic cavity of a person or an animal, the pelvic cavity including a plurality of organs (measuring the pressure within the lower urinary tract of the patient (Kajbafzadeh, Paragraph [0004])) and the method comprising a step during which pressure is measured at one or more points of a surface of one of the plurality organs of said pelvic cavity (measurements of pressure in the lower urinary tract…as the bladder is filled and during voiding (Paragraph [0009])) with a measuring device for measuring pressure in an organ of the pelvic cavity (A suitable system for pressure measurement can include a silicon or silastic catheter coupled by a long (150 cm) plastic tube to a water filled transducer, which in turn is operatively coupled to a processor for pressure measurement (Paragraph [0008])), and during which, simultaneously, movements of a plurality of organs of said pelvic cavity are also measured (imaging of the lower urinary tract, as the bladder is filled and during voiding (Paragraph [0009])), wherein the measuring device comprises a pressure sensor mounted in a non-metallic housing, and a closed flexible reservoir mounted in said non-metallic housing and having a surface that constitutes a pressure measuring surface, the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the pressure sensor (Paragraph [0008]).
However, while Kajbafzadeh discloses that the location of measuring pressure is well known (The positioning of the catheter or catheters depends upon the nature of the study to be conducted. This is well-known to persons of ordinary skill in the science of urodynamics, and as such, is not disclosed herein in detail (Paragraph [0009])), Kajbafzadeh fails to explicitly disclose that the step during which pressure is measured includes measuring at one or more points of the surface of one of the organs of said pelvic cavity. Gellman discloses a device for measuring pressure applied to a urethra of a patient, wherein Gellman explicitly discloses measuring at one or more points of the surface of one of the organs of the pelvic cavity (a portion of a wall 88 of the urethra 80 at least partially contacts the outer surface of at least some of the pressure sensors 41. The pressure sensors 41 generate electrical signals representative of the pressure applied by the wall 88 on the pressure sensors 41 at the location of each individual sensor (Gellman, Paragraph [0060])).
However, the combination of Kajbafzadeh in view of Gellman fails to explicitly disclose that the pressure measuring surface is a substantially planar surface, and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface. Steer teaches a measuring device for measuring pressure in an organ of a pelvic cavity, the device comprising a pressure sensor mounted in a housing (Steer, Page 2, lines 58-62, Figure 3), and a closed flexible reservoir mounted in said housing (Page 2, lines 62-66, Figure 3) and having a surface that constitutes a pressure measuring surface (Page 2, lines 62-66, Figure 3), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity (Page 2, lines 83-88) and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the sensor (Page 2, lines 70-73), wherein said pressure measuring surface is a substantially planar surface (Figure 3, element 210), and wherein the housing comprises an opening defining an outline said pressure measuring surface (Figure 3, element 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman in order to incorporate that said pressure measuring surface is a substantially planar surface, and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface as taught by Steer as this amounts to mere simple substitution of one sensor configuration for measuring pressure in the pelvic cavity for another with the similar expected result of measuring pressure (MPEP2143(I)(B)).
However, the combination of Kajbafzadeh in view of Gellman and Steer fails to explicitly disclose that the pressure sensor is an optical fiber pressure sensor. Poeggel discloses the use of optical fiber pressure sensors for urodynamic purposes (This means that the sensor can be placed directly inside a patient, e.g., for urodynamic (Poeggel, Abstract); the feasibility of a urodynamic system with OFPS (FST 200). The optical sensor was placed in a 1.6-mm (5 Fr) catheter, which was FDA approved for multiple usage (Page 17130, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kajbafzadeh in view of Gellman and Steer so as to incorporate the use of an optical fiber pressure sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (OFS can be fabricated from silica glass, which is a dielectric material and is inherently immune to electromagnetic interference (EMI). This makes OFS-based device compatible with the medical environment where EMI is central to a range of diagnostic and treatment techniques, such as MRI, computed tomography (CT) scan, RF/microwave thermal ablation and other imaging and invasive medical procedures (Poeggel, Page 17124, Paragraph 2)).
Regarding claim 2, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method according to claim 1, but Kajbafzadeh fails to explicitly disclose that said organ on the surface of which pressure is measured is the vagina or the rectum. However, Gellman does disclose that said organ on the surface of which pressure is measured is the vagina or the rectum (The device can be positioned within a body of a patient within a variety of locations, e.g., a bladder, a rectum, an esophagus, a vagina, a cervix, a tissue, a lumen, or a body cavity (Gellman, Paragraph [0012])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Glossop so as to incorporate said organ on the surface of which pressure is measured is the vagina or the rectum as taught by Gellman so as to determine the resistance to movement of the lateral walls of the vagina, which can be indicative of a defect in the vaginal walls (The resistance to movement may be, for example, indicative of a defect in the vaginal walls (Gellman, Paragraph [0054])).
Regarding claim 3, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method according to claim 1, wherein the movements of said pelvic cavity are measured from data obtained by MRI of the person or of the animal (Kajbafzadeh, Paragraph [0009]).
Regarding claim 13, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method according to claim 3, wherein the movements of said pelvic cavity are measured from data obtained by dynamic MRI of the person or of the animal (imaging of the lower urinary tract, as the bladder is filled and during voiding (Kajbafzadeh, Paragraph [0009]), wherein imaging during the filling and voiding of the bladder reads on the MRI being dynamic).
Claims 5 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman, Steer, and Poeggel as applied to claim 1 above, and further in view of Glossop (US-20050182319-A1, previously presented).
Regarding claim 5, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method according to claim 5, but Kajbafzadeh fails to explicitly disclose a step of constructing a digital model, wherein construction of the digital model includes subdividing the digital model into finite elements. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may by used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])), wherein Glossop further discloses subviding the digital model into finite elements (the position indicating elements may be used to drive a finite element model or other non-rigid (deformable) model of the anatomical region by for example (Glossop, Paragraph [0135])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman so as to incorporate also including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the position indicating element (and thus any surgical instrument having a position indicating element) over the images. This enables the surgeon to perform an intervention/procedure more accurately since the surgeon is better able to locate or orient the instrument during the procedure (Glossop, Paragraph [0006])). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, and Poeggel so as to incorporate constructing the digital model so as to include subdividing the digital model into finite elements as taught by Glossop so as to be able to model the motion of the anatomical region (Glossop, Paragraph [0135]). 
Regarding claim 16, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method of claim 1, but Kajbafzade fails to explicitly disclose including a step of constructing a digital model, modifying the digital model, wherein the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may by used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])). Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, and Poeggel so as to incorporate also including a step of constructing a digital model, modifying the digital model, wherein the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the position indicating element (and thus any surgical instrument having a position indicating element) over the images. This enables the surgeon to perform an intervention/procedure more accurately since the surgeon is better able to locate or orient the instrument during the procedure (Glossop, Paragraph [0006])). It would have been similarly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop so as to incorporate modifying the mechanical properties of the digital model so that the movement of the digital model approaches the movements as measured as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]), wherein the combination would teach the mechanical property to be modified being the pressure of Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop.
Regarding claim 17, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches the method of claim 1, but Kajbafzade fails to explicitly disclose further including a step of constructing a digital model of the pelvic cavity from imaging data of a shape of the pelvic cavity, the digital model having mechanical properties. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may by used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])). Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
Regarding claim 18, Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop teaches the method of claim 17, but Kajbafzade fails to explicitly disclose further including a step of modifying the mechanical properties of the digital model in such a manner that the movements obtained with the diital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one or the plurality of organs of the digital model are equal to the measured pressures. Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop so as to incorporate further including a step of modifying the mechanical properties of the digital model in such a manner that the movements obtained with the diital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one or the plurality of organs of the digital model are equal to the measured pressures as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]), wherein the combination would teach the mechanical property to be modified as being the pressure of Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop.
Regarding claim 19, Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop teaches the method of claim 17, but Kajbafzade fails to explicitly disclose further including, after modifying the mechanical properties of the digital model, a step of modifying the digital model in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal. Glossop additionally discloses that after modifying the mechanical properties of the digital model, a step of modifying the digital model is included in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, Poeggel, and Glossop so as to incorporate modifying the digital model in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman, Steer, and Poeggel as applied to claim 1 above, and further in view of Glossop and Brandao et al. ("Magnetic resonance imaging of the pelvic floor: From clinical to biomechanical imaging", previously presented), hereinafter Brandao.
Regarding claims 14 and 15, Kajbafzadeh in view of Gellman, Steer, and Poeggel teaches method according to claim 1, but Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity comprises a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal. Brandao discloses the use of static and dynamic MRI for the purpose of biomechanical simulation modeling, wherein Brandao further discloses using static MRI data for imaging purposes (left and right sides of the PFM can be evaluated in the axial static MR images and further categorized as having a normal structure, minor/partial injuries and major damage/tear (Brandao, Page 1325, Second Column, First Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, and Poeggel so as to incorporate a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal as taught by Brandao so as to allow for the evaluation and categorization of pelvic floor muscles (Brandao, Page 1325, Second Column, First Paragraph).
Further regarding claim 15, Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity also comprises a step of constructing a digital model of the pelvic cavity from standard mechanical properties. Glossop teaches constructing a digital model of the pelvic cavity from standard mechanical properties (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Steer, and Poeggel so as to incorporate a step of constructing a digital model of the pelvic cavity from standard mechanical properties as taught by Glossop so as to correlate measured mechanical properties to different physiological cycles (Glossop, Paragraph [0170]).
Claims 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer (GB-2075840-A, previously presented) in view of Poeggel et al. ("Optical Fibre Pressure Sensors in Medical Applications", previously presented), hereinafter Poeggel, and Smith (US-20170258345-A1, previously presented).
Regarding claim 8, Steer teaches a measuring device for measuring pressure in an organ of a pelvic cavity, the device comprising a pressure sensor mounted in a housing (Steer, Page 2, lines 58-62, Figure 3), and a closed flexible reservoir mounted in said housing (Page 2, lines 62-66, Figure 3) and having a surface that constitutes a pressure measuring surface (Page 2, lines 62-66, Figure 3), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity (Page 2, lines 83-88) and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the sensor (Page 2, lines 70-73), wherein said pressure measuring surface is a substantially planar surface (Figure 3, element 210), and wherein the housing comprises an opening defining an outline of said pressure measuring surface (Figure 3, element 208). However, Steer fails to explicitly disclose that the pressure sensor is an optical fiber pressure sensor. Poeggel discloses the use of optical fiber pressure sensors for urodynamic purposes (This means that the sensor can be placed directly inside a patient, e.g., for urodynamic (Poeggel, Abstract); the feasibility of a urodynamic system with OFPS (FST 200). The optical sensor was placed in a 1.6-mm (5 Fr) catheter, which was FDA approved for multiple usage (Page 17130, Paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer so as to incorporate the use of an optical fiber pressure sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (OFS can be fabricated from silica glass, which is a dielectric material and is inherently immune to electromagnetic interference (EMI). This makes OFS-based device compatible with the medical environment where EMI is central to a range of diagnostic and treatment techniques, such as MRI, computed tomography (CT) scan, RF/microwave thermal ablation and other imaging and invasive medical procedures (Poeggel, Page 17124, Paragraph 2)).
However, the combination of Steer in view of Poeggel fails to explicitly disclose that the housing is non-metallic. Smith discloses a device for measuring pressure in an organ of the pelvic cavity, wherein Smith further discloses that the housing of the device is non-metallic (With continued reference to FIG. 1, the hollow tube 15 can be formed of flexible, biocompatible material, such as PVC or a polyolefin, with sufficient properties, such as wall thickness, to resist collapse under normal conditions, and sized in length to extend from within a cavity (e.g., the alimentary canal or urinary tract) of a patient to outside the body of the patient (Smith, Paragraph [0023])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer in view of Poeggel so as to incorporate the use of a non-metallic housing as taught by Smith as non-metallic housing would be biocompatible and capable of withstanding pressure within a cavity (Smith, Paragraph [0023]).
Regarding claim 9, Steer in view of Poeggel and Smith teaches the measuring device according to claim 8, wherein the flexible reservoir is filled with a fluid or with a gel (Steer, Page 2, lines 83-88).
Regarding claim 11, Steer in view of Poeggel and Smith teaches the device according to claim 8, wherein at least a portion of the sensor is mounted in said flexible reservoir or else in contact with a surface of said flexible reservoir (Steer, Page 2, lines 70-73, Figure 3). However, Steer fails to explicitly disclose that the sensor is an optical fiber sensor. Poeggel teaches an optical fiber sensor (Poeggel, Abstract; Page 17130, Paragraph 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Steer in view of Poeggel and Smith so as to incorporate the use of an optical fiber sensor as taught by Poeggel as optical fiber sensors are immune to electromagnetic interference and is thus compatible in a medical environment so as to be able to use EM imaging alongside the optical fiber sensors (Poeggel, Page 17124, Paragraph 2).
Regarding claim 12, Steer in view of Poeggel and Smith teaches the measuring device according to claim 8, wherein the surface of the closed flexible reservoir is a flexible surface (Steer, Page 2, lines 62-66, Figure 3).
Response to Arguments
Applicant’s arguments filed 6 May 2022 have been fully considered but they are not considered persuasive.
Regarding Applicant’s Remarks regarding the 35 U.S.C. 103 rejections set forth in the previous office action, Applicant’s arguments are not considered persuasive.
Regarding Applicant’s argument that Steer is not intended to measure the pressure exerted on the device, Steer discloses the use of a pressure transducer within the device for measuring pressure exerted on the device (Steer, Page 2, lines 58-62). Regarding Applicant’s argument that Steer fails to disclose a substantially planar wall, Steer discloses a wall that is considered to be "substantially planar" (as opposed to the applicant's use of the word "flat" in Applicant's Remarks, which does not hold patentable weight (the length of element 120 as seen in Figure 3 of Steer is considered to read on being substantially planar). Applicant discloses that the flexible reservoir is flexible, as opposed to the pressure measuring surface, which is not claimed to be flexible. Furthermore, regarding Applicant’s statement that Steer in view of Poeggel and Smith failing to teach an opening delimiting the measurement surface, Steer does disclose an opening delimiting the measurement surface (element 208 as seen in Steer Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791